The offense is possession of intoxicating liquor in a dry area for the purpose of sale; the punishment, a fine of $100.00.
There is no evidence in the record in support of the averments in the complaint and information that a local option election had been held in Scurry County; that said election had resulted in the prohibition of the sale of intoxicating liquor; and that the result had been declared and the declaration published. Appellant's contention that, in the absence of such proof, the evidence is insufficient to support the conviction, must be sustained. Humphreys v. State, 99 S.W.2d 600; Green v. State, 101 S.W.2d 241.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.